Citation Nr: 1507367	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for radiculopathy (claimed as pain and numbness) of left and right hands, to include as secondary to service-connected degenerative arthritis of the cervical spine.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1970.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The April 2010 rating decision denied service connection for pain and numbness in the left and right hands.  The Veteran filed a statement in September 2010, which the Board finds to be a timely notice of disagreement.  

A statement of the case was issued on the claim of service connection for pain and numbness in the left and right hands in July 2011.  The Veteran filed a VA Form 9 in August 2011 and requested a video conference hearing.  The Veteran died on September [redacted], 2012 while the matter was on appeal.

In September 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  The record reflects the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death, pursuant to 38 U.S.C.A. § 5121A.  See Veterans' Benefits Improvements Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  In December 2013, via telephone contact, the appellant agreed to waive the Board hearing.

In January 2014, the Board remanded the case for additional development.  It now returns for further appellate review.  The Board finds that the agency of original jurisdiction substantially complied with the January 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

FINDING OF FACT

The Veteran's radiculopathy of the left and right hands was secondary to his service-connected degenerative arthritis of the cervical spine.


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left and right hands are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  


The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records show that the Veteran reported pain and tenderness over his first three cervicals after he was injured by a hatch on an armored personnel carrier in service.  In the Veteran's statement dated August 2009, the Veteran reported that he went to the emergency room for numbness in his hands approximately one year after service.  In a buddy statement in September 2009, T.C. reports that he knew the Veteran for over 20 years and heard him complain of pain in his neck, arms, and hands many times.

The Veteran was afforded a VA examination to assess the nature and etiology of his claimed traumatic brain injury in February 2010.  In the February 2010 VA examination, the examiner noted "(b)ilateral hands in digits 4 and 3 have tingling which is somewhat positional with variations in neck position."  

Pursuant to the January 2014 remand directives, a medical opinion was obtained in April 2014 to address whether the Veteran's pain and numbness in his left and right hands was related to service or his service-connected degenerative arthritis of the cervical spine.  The medical opinion stated that the Veteran's upper extremity radicular symptoms were at least as likely as not a result of his cervical spine condition.  The medical opinion noted that imaging with bulging discs and degenerative changes promote increased likelihood of nerve impingement which promotes radicular symptoms to the upper extremities.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's radiculopathy of left and right hands was secondary to his service-connected degenerative arthritis of the cervical spine.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for radiculopathy of left and right hands.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for radiculopathy of the right hand is granted.

Service connection for radiculopathy of the left hand is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


